Exhibit Subsidiary Name State of Incorporation 1501 Broadway Restaurant Corp. New York Benihana Bethesda Corp. New York Benihana Brickell Station Corp. Delaware Benihana Broomfield Corp. Delaware Benihana Carlsbad Corp. Delaware Benihana Chandler Corp. Delaware Benihana Chicago Corp. Delaware Benihana Columbus Corp. Delaware Benihana Coral Springs Corp. Delaware Benihana Encino Corp. California Benihana International Inc. Delaware Benihana Las Colinas Corp. Texas Benihana Lincoln Road Corp. (f/k/a Rudy’s Sirloin SteakBurgers, Inc.) Florida Benihana Lombard Corp. Illinois Benihana Marina Corp. California Benihana Meadowlands Corp. Delaware Benihana Monterey Corporation (f/k/a Benihana Development Corp.) Delaware Benihana National Corp. Delaware Benihana National of Florida Corp. Delaware Benihana New York Corp. (f/k/a Benihana Frozen Food Corp.) Delaware Benihana Plano Corp. Texas Benihana of Puente Hills Corp. Delaware Benihana of Texas, Inc. Texas Benihana Ontario Corp. Delaware Benihana Orlando Corp. Delaware Benihana Park Central Club, Inc. (D/B/A Benihana Private Club) Texas Benihana Plymouth Meeting Corp. Delaware Benihana Schaumburg Corp. Delaware Benihana Sunrise Corp. Delaware Benihana Tucson Corp. Delaware Benihana Westbury Corp. Delaware Benihana Westwood Corp. Delaware Benihana Wheeling Corp. Delaware Benihana Winter Park Corp. Delaware Benihana Woodlands Corp. Texas Big Splash Kendall Corp. Delaware Haru Amsterdam Avenue Corp. New York Haru Food Corp. New York Haru Gramercy Park Corp. (f/k/a Haru Soho Corp.) New York Haru Holding Corp. Delaware Haru Park Avenue Corp. Delaware Haru Philadelphia Corp. Delaware Haru Prudential Corp. Delaware Haru Third Avenue Corp. New York Haru Too, Inc. New York Haru Wall Street Corp. Delaware Maxwell’s International Inc. Delaware Noodle Time Inc. Florida RA Ahwatukee Restaurant Corp. Delaware RA Fashion Valley Corp. Delaware RA Houston Corp. Texas RA Kierland Restaurant Corp. Delaware RA Scottsdale Corp. Delaware RA Sushi Atlanta Midtown Corp. Delaware RA Sushi South Miami Corp. Delaware RA Sushi Chicago Corp. (f/k/a Benihana State & Elm Corp., f/k/a Benihana Beachplace, Inc.) Delaware RA Sushi City Center Corp. Texas Subsidiary Name State of Incorporation RA Sushi Corona Corp. Delaware RA Sushi Baltimore Corp. Delaware RA Sushi Chino Hills Corp. Delaware RA Sushi Denver Corp. Delaware RA Sushi Fort Worth Corp. Texas RA Sushi Glenview Corp. Delaware RA Sushi Holding Corp. Delaware RA Sushi Huntington Beach Corp. Delaware RA Sushi Las Vegas Corp. Nevada RA Sushi Leawood Corp. Delaware RA Sushi Leawood Corp. Kansas RA Sushi Lombard Corp. Delaware RA Sushi Mesa Corp. Delaware RA Sushi Orlando Corp. Delaware RA Sushi Palm Beach Gardens Corp. Delaware RA Sushi Pembroke Pines Corp. Delaware RA Sushi Pittsburgh Corp. (f/k/a Benihana Memphis II Corp.) Delaware RA Sushi Plano Corp. Texas RA Sushi San Diego Corp. Delaware RA Sushi Tucson Corp. Delaware RA Sushi Torrance Corp. Delaware RA Sushi Tustin Corp. Delaware RA Sushi Westwood Corp. Delaware RA Tempe Corp. Delaware Rudy’s Restaurant Group, Inc. Nevada Teppan Restaurants Ltd. Oregon The Samurai, Inc. New York
